DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks

This communication is considered fully responsive to the amendment filed on 03/09/2022.
Claims 1-12, 14-18, 20 are pending and examined in this office action. 
No claim has been canceled and no new claim has been added.

Response to Arguments
Applicant’s arguments, filed 03/09/2022, with respect to the rejection(s) of claim(s) under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  KIM et al. (US. Pub No. US  20100284297 A1”).

Information Disclosure Statement
The information disclosure statements (IDS) submitted 03/09/2022 have been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHU et al. (US. Pub No. US 20100197243 A1; hereinafter as “CHU”) in view of KIM et al. (US. Pub No. US  20100284297 A1; hereinafter as “KIM”).
 
Regarding claim 1, CHU teaches
An apparatus (see fig. 1: wireless communication device 100: [0019]), comprising:

    PNG
    media_image1.png
    538
    581
    media_image1.png
    Greyscale

 a spectral scanning controller (see fig. 1: Scan radio 130; “A dedicated scan radio 130 includes a receiver 135, which communicates with a scan unit 140 in the lower layer MAC module 120”: [0020])  implemented in at least one of a processor or a memory (see fig. 5; processor 515 with memory 510: “FIG. 5 is a block diagram further illustrating components of a wireless communication device that employs frequency scanning techniques according to some embodiments.”: [0013]; “The wireless communication device 100 comprises a random access memory (RAM) 505 and a programmable memory 510 that are coupled to a processor 515. The processor 515 also has ports for coupling to the data radio 105 and to the scan radio 130 ”: [0044]), the spectral scanning controller configured to interrupt service at a wireless access point (WAP) and cause the WAP to perform spectral scanning during service interruption (“Referring to FIG. 6, a general flow diagram illustrates a method 600 for frequency scanning at a wireless communication device, such as the wireless communication device 100”: [0046]; aforesaid scan function is embedded  in AP  :[0005]-[0006]; aforesaid “scan radio 130 can scan all candidate channels one by one”: [0025]), 
the spectral scanning controller configured to interrupt service at the WAP at a first scanning frequency when the spectral scanning controller is in a first configuration (aforesaid “scan radio 130 is expected to miss some beacons from other radios due to the self-interference described above, the scan radio 130 may need to listen on a particular channel [Examiner’ Note: a first scanning frequency]  for a longer period [==first confirmation ] in order to capture an adequate number of beacon signals. For example, the value of a "measurement duration" may by default be set to 3-5 times longer”: [0027]; also fig. 6 element 605: “at step 605, a transmission schedule is determined for a transmitter of a data radio coupled to the wireless communication device, wherein the transmission schedule is in response to a capability to receive a frequency scanning signal at a receiver of a scan radio coupled to the wireless communication device.”: [0046]), 
the spectral scanning controller configured to move from the first configuration to the second configuration in response to at least one of an increase in a service demand, an increase in a spectral scanning demand,  (“When the probability of capturing a beacon signal is less than a particular threshold, the lower layer MAC module 120 can start to schedule silence periods, where for example the duration of a single silence period is defined as the duration of a beacon signal transmission time. After transmitting a data packet, the transmitter 115 of the data radio 105 is required to remain idle for the duration of a silence period.”: “the lower layer MAC module 120 can first insert a silence period after transmitting a data packet when there is only a small probability of capturing a beacon signal, and then gradually increase the probability of capturing a beacon signal until the probability of capturing such a signal is over a predetermined threshold”:    [0037]-[0038]:, [0039]-[0041]:  Examiner’s Note: Crossed out limitation has not been addressed since limitation required to address “at least one”).

CHU does not expensively disclose:  
the first scanning frequency being a rate at which each scan is performed by the spectral scanning controller when the spectral scanning controller is in the first configuration,
, the spectral scanning controller configured to interrupt service at the WAP at a second scanning frequency different from the first scanning frequency when the spectral scanning controller is in a second configuration, 
the second scanning frequency being a rate at which each scan is performed by the spectral scanning controller when the spectral scanning controller is in the second configuration.

KIM , in the same field of endeavor, discloses:

the first scanning frequency being a rate at which each scan is performed by the spectral scanning controller when the spectral scanning controller is in the first configuration (see fig. 5 where MSS receives neighbor 1st BS information and scan for service at BS : [0061]-  [0062]),
, the spectral scanning controller configured to interrupt service at the WAP at a second scanning frequency different from the first scanning frequency when the spectral scanning controller is in a second configuration (see fig. 5: second iteration interval scan duration 565: the MSS 510 is measuring channel quality of neighboring BSs (target BSs), i: [0062]), 
the second scanning frequency being a rate at which each scan is performed by the spectral scanning controller when the spectral scanning controller is in the second configuration (MSS is in second configuration/duration: [0062]-[0063]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of KIM to the system of CHU in order to provide  adjustment of  the network load for different services (KIM, [0065]).   

Regarding claim 2, the combination of CHU and KIM , specifically, CHU teaches, wherein:  the spectral scanning controller (see fig. 1: Scan radio 130; “A dedicated scan radio 130 includes a receiver 135, which communicates with a scan unit 140 in the lower layer MAC module 120 ”: [0020])  is configured to interrupt service at the WAP  for a first duration of time at the first scanning frequency when the spectral scanning controller is in the first configuration ((aforesaid “scan radio 130 is expected to miss some beacons from other radios due to the self-interference described above, the scan radio 130 may need to listen on a particular channel [Examiner’ Note: a first scanning frequency]  for a longer period [==first confirmation ] in order to capture an adequate number of beacon signals. For example, the value of a "measurement duration" may by default be set to 3-5 times longer”: [0027]; also fig. 6 element 605: “at step 605, a transmission schedule is determined for a transmitter of a data radio coupled to the wireless communication device, wherein the transmission schedule is in response to a capability to receive a frequency scanning signal at a receiver of a scan radio coupled to the wireless communication device.”: [0046])), and 
 the spectral scanning controller (see fig. 1: Scan radio 130; “A dedicated scan radio 130 includes a receiver 135, which communicates with a scan unit 140 in the lower layer MAC module 120 ”: [0020])     is configured to interrupt service at the WAP for a second duration of time at the second scanning when the spectral scanning controller is in the second configuration, the first duration of time being different than the second duration of time (see fig. 6 element 615 : “Finally, at step 615, between transmissions from the transmitter of the data radio, the frequency scanning signal is received at the receiver of the scan radio. For example, the receiver 135 of the scan radio 130 receives frequency scanning signals in the form of beacon signals from alternative intelligent access points (IAPs) in a wireless communication network.”:  [0047]-[0048]; see fig. 3: different transmission period: [0037]-[0038])).

Claims 3-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CHU et al. (US. Pub No. US 20100197243 A1; hereinafter as “CHU”, provided in IDS) in view of KIM et al. (US. Pub No. US 20110151768 A1; hereinafter as “KIM”) and further BRISEBOIS et al. (US. Pub No. US 20100246544 A1; hereinafter as “BRISEBOIS”)

Regarding claim 3, the combination of CHU and KIM teaches claim 1 as above. The combination does not specifically teach: 
the spectral scanning controller is configured to produce a first number of spectral reports at the first scanning frequency when the spectral scanning controller is in the first configuration’ the spectral scanning controller is configured to produce a second number of spectral reports at the first scanning frequency when the spectral scanning controller is in a third configuration, the first number of spectral reports being different than the second number of spectral reports,  the spectral scanning controller configured to move from the first configuration to the third configuration in response to a change in at least one of the service demand, the service quality, the spectral scanning demand or the spectral scanning quality.

BRISEBOIS teaches, wherein:  the spectral scanning controller is configured to produce a first number of spectral reports at the first scanning frequency when the spectral scanning controller is in the first configuration’ the spectral scanning controller is configured to produce a second number of spectral reports at the first scanning frequency when the spectral scanning controller is in a third configuration, the first number of spectral reports being different than the second number of spectral reports,  the spectral scanning controller configured to move from the first configuration to the third configuration in response to a change in at least one of the service demand, the service quality, the spectral scanning demand or the spectral scanning quality (discloses the modification of the scan reporting configuration as a function or privacy , traffic and QOS; ….. report component 248 can administer at least one of data delivery, via link(s) 252, to planning tool(s) 260, which further produce competitive intelligence and develop strategic network planning : [0042] last few lines; [0064], [0068], [0069]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of BRISEBOIS to the system of CHU and KIM in order to identify service provider indoor coverage strengths or weaknesses relative to competitors to focus sales activities related to network services, and network improvement efforts (BRISEBOIS, [abstract]).   


Regarding claim 4, the combination of CHU and KIM teaches claim 1 as above. The combination does not specifically teach: wherein the spectral scanning controller is configured to define, based on the spectral scanning, at least one spectral report, the spectral scanning controller configured to send the at least one spectral report to a spectrum monitor such that the spectrum monitor classifies an interference source using the at least one spectral report.

BRISEBOIS teaches, wherein the spectral scanning controller is configured to define, based on the spectral scanning, at least one spectral report, the spectral scanning controller configured to send the at least one spectral report to a spectrum monitor such that the spectrum monitor classifies an interference source using the at least one spectral report (A report component can manage received and aggregated network operation data and convey a portion thereof to planning tool(s) that can produce competitive intelligence and develop strategic network planning: [abstract];  enables network planning in accordance with aspects described herein. Data gathered through femto APs, or any other indoor-based base station, can provide various advantages related to network planning when employed by network planning too: [0086]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of BRISEBOIS to the system of CHU and KIM in order to identify service provider indoor coverage strengths or weaknesses relative to competitors to focus sales activities related to network services, and network improvement efforts (BRISEBOIS, [abstract]).   


Regarding claim 5, the combination of CHU and KIM teaches claim 1 as above. The combination does not specifically teach: wherein the spectral scanning controller is configured to define, based on the spectral scanning, at least one spectral report, the spectral scanning controller configured to send the at least one spectral report to a spectrum monitor such that the spectrum monitor causes a channel of the WAP to change based on the at least one spectral report.

BRISEBOIS teaches, wherein the spectral scanning controller is configured to define, based on the spectral scanning, at least one spectral report, the spectral scanning controller configured to send the at least one spectral report to a spectrum monitor such that the spectrum monitor causes a channel of the WAP to change based on the at least one spectral report (A report component can manage received and aggregated network operation data and convey a portion thereof to planning tool(s) that can produce competitive intelligence and develop strategic network planning: [abstract];  enables network planning in accordance with aspects described herein. Data gathered through femto APs, or any other indoor-based base station, can provide various advantages related to network planning when employed by network planning too: [0086]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of BRISEBOIS to the system of CHU and KIM in order to identify service provider indoor coverage strengths or weaknesses relative to competitors to focus sales activities related to network services, and network improvement efforts (BRISEBOIS, [abstract]).   


Regarding claim 6, the combination of CHU and KIM teaches claim 1 as above. The combination does not specifically teach: wherein the spectral scanning controller is configured to move from the first configuration to the second configuration in response to the at least one of the service demand, the spectral scanning demand or the spectral scanning quality crossing a threshold.

BRISEBOIS teaches,
wherein the spectral scanning controller is configured to move from the first configuration to the second configuration in response to the at least one of the service demand, the spectral scanning demand or the spectral scanning quality crossing a threshold (Some embodiments of a centralized version of the invention include one or more of the following characteristics. [0055] 1. An adaptive channel switching process for improving communications system performance, by adjusting channel switch timing, controlled by the channel controller (e.g., roadside unit). [0056] 2. The channel switching times are included in the channel controller's service advertisement. [0057] 3. The channel switching times are announced in terms of duty cycle. [0058] 4. The channel controller uses the following to calculate the switching times: [0059] configuration parameters entered into the system setting limits on the range of the allowed duty cycle values, e.g., maximum allowable CSI channel response time [0060] utilization of CSI channel capacity [0061] utilization of service channel capacity [0062] where higher CSI channel utilization tends to increase the CSI channel duty cycle, and increased service channel utilization tends to decrease the CSI channel duty cycle).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of BRISEBOIS to the system of CHU and KIM in order to identify service provider indoor coverage strengths or weaknesses relative to competitors to focus sales activities related to network services, and network improvement efforts (BRISEBOIS, [abstract]).   

Regarding claim 7 the combination of CHU and KIM teaches claim 1 as above. The combination does not specifically teach: wherein a first amount of time is allocated to spectral scanning when the spectral scanning controller is in the first configuration, a second amount of time being allocated to spectral scanning when the spectral scanning controller is in the second configuration, the first amount of time being different than the second amount of time.

BRISEBOIS teaches,
wherein a first amount of time is allocated to spectral scanning when the spectral scanning controller is in the first configuration, a second amount of time being allocated to spectral scanning when the spectral scanning controller is in the second configuration, the first amount of time being different than the second amount of time (changing the scanning and reporting configuration, including periodicity of the scanning operation and of the reporting based on traffic detection at the period of scanning, service QoS requirements and user privacy profiles: [0443], [0063-[0065], 0068-0069).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of BRISEBOIS to the system of CHU and KIM in order to identify service provider indoor coverage strengths or weaknesses relative to competitors to focus sales activities related to network services, and network improvement efforts (BRISEBOIS, [abstract]).   


Regarding claim 8, the combination of CHU and KIM teaches claim 1 as above. The combination does not specifically teach:  wherein a value of the first scanning frequency is based at least in part on a spectral scanning weight associated with a preference to allocate a specific proportion of time to spectral scanning via the WAP.

BRISEBOIS teaches,
Wherein a value of the first scanning frequency is based at least in part on a spectral scanning weight associated with a preference to allocate a specific proportion of time to spectral scanning via the WAP (generation of delivery schedule is performed in femto AP 210, a received delivery schedule 314 can be overridden by scanner component(s) 212. Alternatively or additionally, to reduce signaling load, scanner component(s) 212 can signal, at least in part through communication platform 214 and via signaling 235, that a delivery schedule, as part of schedule(s) 314, is not to be delivered when femto AP 210 configures such schedules locally. In batch mode, schedule(s) 314 can convey a set of times at which to scan an indoor wireless environment. In batch mode, schedule(s) 314 also can include delivery schedule(s), which are administer in substantially the same manner as in polling mode and described hereinbefore: [0064]).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of BRISEBOIS to the system of CHU and KIM in order to identify service provider indoor coverage strengths or weaknesses relative to competitors to focus sales activities related to network services, and network improvement efforts (BRISEBOIS, [abstract]).   

Claims 9-12, 14-15, 16-18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BRISEBOIS et al. (US. Pub No. US 20100246544 A1; hereinafter as “BRISEBOIS”, provided in IDS) in view of KIM et al. (US. Pub No. US  20100284297 A1; hereinafter as “KIM”
Regarding claim 9, BRISEBOIS teaches an apparatus (see Fig. 3, configuration and scan configuration storage: [0013] which is embedded in FEMTO ACCESS POINT 210 in Fig 2) (see Figs 1-4 and as cited below), comprising: 
a spectral scanning controller (aforesaid Scanner component 212 along with Scan Logs 229 in Fig. 2) implemented in at least one of a processor or a memory (see Fig 2 where scanner component 212/Scan Log 229 are in connection with processor 230 and memory 225, the spectral scanning controller  (aforesaid Scanner component 212 along with Scan Logs 229 in Fig. 2) configured to allocate a first portion of a first time period to providing service via a wireless access point (WAP) and a second portion of the first time period to spectral scanning via the WAP (scanner component(s) 212 can convey at least in part through communication platform 214 and via signaling 235 a request for a scanning schedule over a predetermined cycle, e.g., 8 hours, 24 hours, 1 week . . . . : [0044]),  the spectral scanning controller (aforesaid Scanner component 212 along with Scan Logs 229 in Fig. 2) configured to allocate a first portion of a second time period to providing service via the WAP and a second portion of the second time period to spectral scanning via the WAP, the first time period being mutually exclusive of the second time period ( [0045]; [0064], also aforesaid scanner component 212 requires shutdown of the transmitter (NOTE: aforesaid “interrupt service”) of femto AP 210…..[0043] lines 5-6;  scan configuration 310 also can include a privacy policy 316… if too much traffic, the scanning schedule is reset and the scanning operation is performed with a brand new second configuration : [0065]; [0066]); the spectral scanning controller (aforesaid FEMTO ACCESS POINT 210 in Fig 2)  configured to define a duration of the second portion of the first time period based on a service demand associated with the first time period,  the spectral scanning controller configured to define a duration of the second portion of the second time period based on a service demand associated with the second time period ((aforesaid scanner component 212 requires shutdown of the transmitter (NOTE: aforesaid “interrupt service”) of femto AP 210…..[0043] lines 5-6;  scanner component(s) 212 can configure a transceiver component (not shown) in antenna(s) component 217 to collect signal in a specific frequency carrier, e.g., frequency channel.: [0046];  when scanning, service is shutdown: [0098]; scanning can be done in unlicensed frequency : [0046]); Intelligent component 408 also can exploit artificial intelligence (AI) methods to infer a delivery schedule based on historical data on backhaul traffic associated with a femto AP;  a scan schedule based on quality of service targets related to the femto AP and historical features of service(s) provided by the femto AP. …..[NOTE: the scanning configuration is changed as a function of traffic, QOS, user privacy profile]]: [0069]).

BRISEBOIS does not expressively disclose: the spectral scanning controller is configured to move from the first time period to the second time period in response to an increase in the service demand value for the first time period to the service demand value for the second time period.

KIM, in the same field of endeavor, discloses: the spectral scanning controller is configured to move from the first time period to the second time period in response to an increase in the service demand value for the first time period to the service demand value for the second time period   (see fig. 5 where MSS receives neighbor 1st BS information and scan for service at BS : [0061]-  [0062]), (see fig. 5: second iteration interval scan duration 565: the MSS 510 is measuring channel quality of neighboring BSs (target BSs), i: [0062]), (MSS is in second configuration/duration: [0062]-[0063]).


	
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of KIM to the system of BRISEBOIS in order to provide  adjustment of  the network load for different services (KIM, [0065]).   

Regarding claim 10, the combination of BRISEBOIS in view of KIM, specifically, BRISEBOIS teaches, wherein a duration of the first time period is substantially equal to a duration of the second time period, the duration of the second portion of the first time period is different than the duration of the second portion of the second time period ([0064], [0075], and [0077]).

Regarding claim 11, the combination of BRISEBOIS in view of KIM, specifically, BRISEBOIS teaches, wherein the first portion of the first time period includes a plurality of segments and the second portion of the first time period includes a plurality of segments, each segment from the plurality of segments of the second portion of the first time period being preceded by a segment from the plurality of segments of the first portion of the first time period, a number of segments in the plurality of segments of the second portion of the first time period being based on the service demand associated with the first time period (the polling schedule can be configured by femto network platform 240, or one or more components therein, with communication of scan directives through signaling 235 occurring at predetermined intervals:… When a directive is received at femto AP 210, e.g., via at least in part communication platform 214, service load at the femtocell, or load of processor(s) 230, is evaluated and the directive is accepted or rejected. Evaluation can be based upon performance criteria (not shown) retained in memory 435 based at least in part on at least one of in-building service quality (e.g., signal strength originated from an owned network) or capacity (e.g., number of subscribers attached, scheduled traffic . . . ) of femto AP 210:  [0043]).

Regarding claim 12, the combination of BRISEBOIS in view of KIM, specifically, BRISEBOIS teaches, wherein a ratio of a duration of the first portion of the first time period to the duration of the second portion of the first time period is based at least in part on a spectral scanning weight associated with a preference to allocate a specific proportion of the first time period to spectral scanning via the WAP  (generation of delivery schedule is performed in femto AP 210, a received delivery schedule 314 can be overridden by scanner component(s) 212. Alternatively or additionally, to reduce signaling load, scanner component(s) 212 can signal, at least in part through communication platform 214 and via signaling 235, that a delivery schedule, as part of schedule(s) 314, is not to be delivered when femto AP 210 configures such schedules locally. In batch mode, schedule(s) 314 can convey a set of times at which to scan an indoor wireless environment. In batch mode, schedule(s) 314 also can include delivery schedule(s), which are administer in substantially the same manner as in polling mode and described hereinbefore: [0064]).

Regarding claim 14, the combination of BRISEBOIS in view of KIM, specifically, BRISEBOIS teaches, wherein the spectral scanning controller is configured to define, based on the spectral scanning during the second portion of the first time period, at least one spectral report, the spectral scanning controller configured to send the at least one spectral report to a spectrum monitor such that the spectrum monitor classifies an interference source using the at least one spectral report (A report component can manage received and aggregated network operation data and convey a portion thereof to planning tool(s) that can produce competitive intelligence and develop strategic network planning: [abstract];  enables network planning in accordance with aspects described herein. Data gathered through femto APs, or any other indoor-based base station, can provide various advantages related to network planning when employed by network planning too: [0086]).


Regarding claim 15, the combination of BRISEBOIS in view of KIM, specifically, BRISEBOIS teaches, wherein the spectral scanning controller is configured to define, based on the spectral scanning during the second portion of the first time period, at least one spectral report, the spectral scanning controller configured to send the at least one spectral report to a spectrum monitor module such that the spectrum monitor causes a channel of the WAP to change based on the at least one spectral report (A report component can manage received and aggregated network operation data and convey a portion thereof to planning tool(s) that can produce competitive intelligence and develop strategic network planning: [abstract];  enables network planning in accordance with aspects described herein. Data gathered through femto APs, or any other indoor-based base station, can provide various advantages related to network planning when employed by network planning too: [0086]).

Regarding claim 16, CHU teaches a method (see Fig. 3, configuration and scan configuration storage: [0013] which is embedded in FEMTO ACCESS POINT 210 in Fig 2) (see the entire document specifically, Figs 1-4 with accompanied paragraphs and as cited below), comprising: 
assigning a first portion of a first time period to providing service at a wireless access point (WAP)) (aforesaid FEMTO ACCESS POINT 210 in Fig 2) (aforesaid FEMTOO AP 210 scan indoor wireless environment…. …aforesaid scanning requires shutdown of the transmitter of aforesaid femto AP 210: [0043] lines 1-6) (aforesaid FEMTO AP 210 scans according to a normal configuration including scan periodicity: [0043]; see Fig 2 Scanner Component 212  can configure a transceiver component in antenna(s) component 217 to collect signal in a specific frequency carrier, e.g., frequency channel. Such configuration can allow determination of downlink (DL) carrier frequency, or channel number (NOTE: “at first scanning frequency when in a first configuration”): [0047] lines 1-5); 
assigning a second portion of the first time period to spectral scanning of the WAP (aforesaid scanner component 212 requires shutdown of the transmitter (NOTE: aforesaid “interrupt service”) of femto AP 210…..[0043] lines 5-6;  scan configuration 310 also can include a privacy policy 316… if too much traffic, the scanning schedule is reset and the scanning operation is performed with a brand new second configuration : [0065]; [0066]), a duration of the second portion of the time period being based on a service demand  associated with the first time period  (To reduce signaling load, privacy policy 316 can be included in scan configuration 310 at an initial scan subsequent to provisioning of a femto AP, or upon changes effected to an existing privacy policy: [0065]; Intelligent component 408 also can exploit artificial intelligence (AI) methods to infer a delivery schedule based on historical data on backhaul traffic associated with a femto AP;  a scan schedule based on quality of service targets related to the femto AP and historical features of service(s) provided by the femto AP. …..[NOTE: the scanning configuration is changed as a function of traffic, QOS, user privacy profile]]: [0069]);  assigning a first portion of a second time period, mutually exclusive of the first time period, to providing service at the WAP (Directives can be conveyed periodically or in accordance to a schedule: [0043);  assigning a second portion of the second time period to spectral scanning of the WAP(Directives can be conveyed periodically or in accordance to a schedule: [0043) , a duration of the second portion of the second time period being based on a service demand associated with the second time period ((aforesaid scanner component 212 requires shutdown of the transmitter (NOTE: aforesaid “interrupt service”) of femto AP 210…..[0043] lines 5-6;  scanner component(s) 212 can configure a transceiver component (not shown) in antenna(s) component 217 to collect signal in a specific frequency carrier, e.g., frequency channel.: [0046];  when scanning, service is shutdown: [0098]; scanning can be done in unlicensed frequency : [0046]); Intelligent component 408 also can exploit artificial intelligence (AI) methods to infer a delivery schedule based on historical data on backhaul traffic associated with a femto AP;  a scan schedule based on quality of service targets related to the femto AP and historical features of service(s) provided by the femto AP. …..[NOTE: the scanning configuration is changed as a function of traffic, QOS, user privacy profile]]: [0069]) and  changing a configuration of the WAP (aforesaid FEMTO ACCESS POINT 210 in Fig 2)  at each of the first time period and the second time period based on assigning the first portion of the first time period, the second portion of the first time period, the first portion of the second time period, and the second portion of the second time period  ((aforesaid scanner component 212 requires shutdown of the transmitter (NOTE: aforesaid “interrupt service”) of femto AP 210…..[0043] lines 5-6;  scanner component(s) 212 can configure a transceiver component (not shown) in antenna(s) component 217 to collect signal in a specific frequency carrier, e.g., frequency channel.: [0046];  when scanning, service is shutdown: [0098]; scanning can be done in unlicensed frequency : [0046]); Intelligent component 408 also can exploit artificial intelligence (AI) methods to infer a delivery schedule based on historical data on backhaul traffic associated with a femto AP;  a scan schedule based on quality of service targets related to the femto AP and historical features of service(s) provided by the femto AP. …..[NOTE: the scanning configuration is changed as a function of traffic, QOS, user privacy profile]]: [0069]).

BRISEBOIS does not expressively disclose: changing from the first time period to the second time period in response to an increase in the service demand value for the first time period to the service demand value for the second time period.

KIM, in the same field of endeavor, discloses: changing from the first time period to the second time period in response to an increase in the service demand value for the first time period to the service demand value for the second time period (see fig. 5 where MSS receives neighbor 1st BS information and scan for service at BS : [0061]-  [0062]), (see fig. 5: second iteration interval scan duration 565: the MSS 510 is measuring channel quality of neighboring BSs (target BSs), i: [0062]), (MSS is in second configuration/duration: [0062]-[0063]).


	
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of KIM to the system of BRISEBOIS in order to provide  adjustment of  the network load for different services (KIM, [0065]).   


Regarding claim 17, the combination of BRISEBOIS in view of KIM, specifically, BRISEBOIS teaches, further comprising: defining, based on the spectral scanning during the second portion of the first time period, at least one spectral report; and sending the at least one spectral report to a spectrum monitor such that the spectrum monitor a channel of the WAP to change based on the at least one spectral report (A report component can manage received and aggregated network operation data and convey a portion thereof to planning tool(s) that can produce competitive intelligence and develop strategic network planning: [abstract];  enables network planning in accordance with aspects described herein. Data gathered through femto APs, or any other indoor-based base station, can provide various advantages related to network planning when employed by network planning too: [0086]).

Regarding claim 18, the combination of BRISEBOIS in view of KIM, specifically, BRISEBOIS teaches, further comprising: defining, based on the spectral scanning during the second portion of the first time period, at least one spectral report; and sending the at least one spectral report to a spectrum monitor such that the spectrum monitor classifies an interference source using the at least one spectral report (A report component can manage received and aggregated network operation data and convey a portion thereof to planning tool(s) that can produce competitive intelligence and develop strategic network planning: [abstract];  enables network planning in accordance with aspects described herein. Data gathered through femto APs, or any other indoor-based base station, can provide various advantages related to network planning when employed by network planning too: [0086]).

Regarding claim 20, the combination of BRISEBOIS in view of KIM, specifically, BRISEBOIS teaches, the spectral scanning of the WAP at the second portion of the first time period is performed at a scanning frequency (changing the scanning and reporting configuration, including periodicity of the scanning operation and of the reporting based on traffic detection at the period of scanning, service QoS requirements and user privacy profiles: [0443], [0063-[0065], 0068-0069); and a value of the scanning frequency is based at least in part on a spectral scanning weight associated with a preference to allocate a specific proportion of time to spectral scanning of the WAP ( generation of delivery schedule is performed in femto AP 210, a received delivery schedule 314 can be overridden by scanner component(s) 212. Alternatively or additionally, to reduce signaling load, scanner component(s) 212 can signal, at least in part through communication platform 214 and via signaling 235, that a delivery schedule, as part of schedule(s) 314, is not to be delivered when femto AP 210 configures such schedules locally. In batch mode, schedule(s) 314 can convey a set of times at which to scan an indoor wireless environment. In batch mode, schedule(s) 314 also can include delivery schedule(s), which are administer in substantially the same manner as in polling mode and described hereinbefore: [0064]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411       

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411